              IN THE UNITED STATES DISTRICT
           COURT FOR THE DISTRICT OF COLORADO
                  Judge Daniel D. Domenico

Case No. 1:17-cv-01158-DDD-SKC

GUNNAR NITZKORSKI,
STEPHEN PERNICE, and
JOSEPH GROS,

      Plaintiffs,
v.

COLUMBINE EMERGENCY MEDICAL SERVICES INC., and
VINCENT CISSELL,

      Defendants.


          ORDER OF PARTIAL SUMMARY JUDGMENT


      The stereotypical nine-to-five schedule, which results in a forty-
hour work week, is the foundation on which important labor laws, in-
cluding the federal Fair Labor Standards Act (“FLSA”) and the Colorado
Wage Claims Act (“CWCA”), are established. Though they clearly permit
employers to pay overtime on a daily basis, these statutes don’t always
comfortably govern businesses that employ professionals that work
atypical hours. This case involves whether and how the square peg of
ambulance drivers working 24-hour shifts fits within the round hole of
the overtime requirements founded upon a traditional 40-hour work-
week. While it can be more complicated to pay employees by the shift
and still comply with overtime laws, it is permissible to do so, and in this
case, the evidence shows that Defendants have abided by the FLSA.
They are therefore entitled to partial summary judgment.
                           BACKGROUND

      The basic facts are not in dispute. Defendant Vincent Cissell is an
officer of Defendant Columbine Emergency Medical Services Inc. 1 Plain-
tiffs Gunnar Nitzkorski, Stephen Pernice, and Joseph Gros are former
employees of Columbine who worked 24-hour shifts for the company as
paramedics and emergency medical technicians. 2 Plaintiffs’ work hours
were based on the so-called “Kelly” shift schedule—an assignment sys-
tem frequently used in the emergency services field in which three
teams of employees are assigned to rotating 24-hour shifts. 3 Pursuant
to this schedule, in a given week, Plaintiffs generally worked either two
or three regularly scheduled 24-hour shifts (so either forty-eight or sev-
enty-two hours total per week) and were paid by the shift. For example,
in 2015, Mr. Nitzkorski was paid $319.00 per 24-hour shift. For the time
period March 1–13, 2015, he worked three regularly scheduled shifts (on



1     Though immaterial to this order, it remains disputed whether
Plaintiffs were employees of both Columbine and Mr. Cissell or just Col-
umbine.
2     Mr. Nitzkorski worked for Defendants from April 4, 2007 to Feb-
ruary 28, 2017; Mr. Pernice worked for Defendants from February 1 to
July 1, 2017; and Mr. Gros worked for Defendants from June 1, 2003 to
December 31, 2014. (Doc. 38-2, at 16.)
3       Under this system, there were three “teams” (A, B, and C), which
were scheduled for 7:00 a.m. to 7:00 a.m. shifts in consecutive alterna-
tion (i.e., Team A would work Day 1; Team B would work Day 2, Team
C would work Day 3, Team A would work Day 4, and so on). This was
long the most common shift system for emergency services providers,
but recently a “48/96” model has become increasingly popular. That
model is similar, essentially doubling the relevant time periods so em-
ployees work 48-hour shifts, then have ninety-six hours off. While it may
have other benefits, it would seem to present the same sort of legal is-
sues. See, e.g., Caputo, et al., “The impact of changing work schedules
on American firefighters’ sleep patterns and well-being,” Signa Vitae
10(1):25-37 (2015).

                                    2
the 5th, 7th, and 9th), for which he was paid $957.00 total. 4 Plaintiffs
did not respond to 911 emergency calls and had substantial downtime,
during which they had access to a bedroom, shower, kitchen, and recre-
ation room. 5 Plaintiffs were not generally required to remain at the Col-
umbine station for the entirety of their shifts, but were permitted to (and
did) sleep, run personal errands, go out to eat, and shop.

      Plaintiffs understood that they were being paid by the shift. But
according to Defendants, these 24-hour shift rates were computed by
further breaking them down into three categories of time: eight hours at
a regular pay rate; thirteen hours of overtime pay at a rate of one-and-
one-half times regular pay; and three hours of lunch and break time for
which Plaintiffs received no pay. So, to use Mr. Nitzkorski’s 2015 pay as
an example, Defendants’ internal spreadsheets show he had an hourly
“Reg. Hr. Pay” of $11.60 and an hourly “OT – Pay Rate” of $17.40. So,
during a normal shift during this time period, Defendants say he was
paid for eight hours at $11.60, for thirteen hours at $17.40, and for three
hours at $0.00—which together equals $319.00 for the shift.

      On those instances where Plaintiffs worked less than their full
24-hour shift, they were paid for their first eight hours at the regular

4      In addition to their regularly scheduled shifts, Plaintiffs some-
times worked additional shifts. For these, Columbine paid Plaintiffs
their shift rate plus an extra 20% (designated as “OTR”). For the March
1–13, 2015 period, Mr. Nitzkorski also worked three additional shifts
(on the 4th, 11th, and 13th) for which he was paid another $1,148.40,
representing his normal shift pay times 120%. This 20% premium De-
fendants paid to employees who worked irregular shifts is sometimes
called “overtime.” This “overtime” is not the overtime at issue in this
case.
5      The nature of their work made the amount of down time unpre-
dictable: “Q. And over the course of a week, you may get a few calls and
you may get practically no calls; correct? A. Yes. That could happen.”
(Doc. 38-5, at 42:5–7.)

                                    3
rate, and at the overtime rate for the remaining hours. For example, on
one of his shifts during the March 13–29, 2015 time period, Mr. Nitzkor-
ski only worked eleven hours. For this shift, he was paid $11.60 per hour
for the first eight hours and $17.40 for the next three hours.

      Although these calculations and payments are reflected in Col-
umbine’s internal documents and in the pay Plaintiffs received, this sys-
tem of calculating Plaintiffs’ various hourly rates was never expressly
communicated to Plaintiffs.

                          LEGAL ANALYSIS

      The FLSA issues remaining in the case are (A) whether Defend-
ants’ asserted practice of paying time-and-one-half for thirteen hours
per shift complies with their overtime obligations; (B) whether Defend-
ants not paying Plaintiffs for three hours of work per shift is permissibly
excludable as downtime; and (C) whether Defendants’ violations, if any,
were willful. The various briefing provided by the parties reveals that
the material facts about what happened are generally uncontested; the
disagreement is essentially over the legal implications of the facts. The
Court therefore concludes that these issues are legal, rather than fac-
tual, disputes, and are appropriate for resolution under Rule 56. 6




6      A court may grant summary judgment if “the losing party was on
notice that [it] had to come forward with all of [its] evidence.” Sports
Racing Servs., Inc. v. Sports Car Club of Am., Inc., 131 F.3d 874, 892
(10th Cir. 1997). Both parties here have filed, and responded to, motions
for summary judgment. As Plaintiffs have consistently maintained,
most if not all the issues in this case are legal rather than factual dis-
putes.

                                    4
      A. Overtime

      The FLSA generally requires covered employers to pay their em-
ployees overtime pay for work in excess of forty hours a week. Overtime
hours must be compensated “at a rate not less than one and one-half
times the regular rate at which [the employee] is employed.” 29 U.S.C.
§ 207(a)(1). The regular rate “shall be deemed to include all remunera-
tion for employment paid to, or on behalf of, the employee,” with eight
exceptions. 29 U.S.C. § 207(e). So, the first step in many FLSA disputes
is to determine an employee’s regular rate. See Walling v. Youngerman–
Reynolds Hardwood Co., 325 U.S. 419, 424 (1945) (“The keystone of Sec-
tion 7(a) is the regular rate of compensation. On that depends the
amount of overtime payments which are necessary to effectuate the stat-
utory purposes. The proper determination of that rate is therefore of
prime importance.”).

      Relevant here, the “regular rate” does not include “extra compen-
sation provided by a premium rate paid for certain hours worked by the
employee in any day or workweek because such hours are hours worked
in excess of eight in a day.” 29 U.S.C. § 207(e)(5). This “extra compensa-
tion” is “creditable toward overtime compensation” otherwise required
to be paid. Id. § 207(h)(2). But employers may not abuse these statutory
provisions by arbitrarily splitting a workday into two artificial rates of
pay to avoid paying overtime. Walling, 323 U.S. 37.

      Under the Kelly system, it can be complicated, inconsistent, and
unpredictable to calculate wages on the 40-hour model upon which the
FLSA is premised because, in any given week, an employee is likely to
work two or three 24-hour shifts. Depending on the week, an employee
might log either forty-eight or seventy-two hours, which would be either



                                    5
eight or thirty-two hours of overtime under the 40-hour model. 7 Employ-
ers often address these complications by counting all time after the first
eight hours of any shift at an overtime rate rather than attempting to
change the pay calculations each week. So, in a two-shift week, assum-
ing an employee is paid for every hour in his shift, that employee is paid
for sixteen hours at the regular rate, and for thirty-two hours at an over-
time rate. In a three-shift week, that employee is paid for twenty-four
hours at the regular rate, and forty-eight hours at an overtime rate. De-
fendants point out that, under either scenario, the employee would get
more than the required amount of overtime pay.

      It’s clear that this system is legal if done correctly. Employers are
statutorily permitted to meet their overtime obligations by paying em-
ployees time-and-one-half premium rates for hours worked in excess of
eight in one day. Defendants believe their pay scheme met this require-
ment (at least with respect to the first twenty-one hours per shift) based
on the division of their daily shift rate as described above. See 29 C.F.R.
§ 778.202(a) (“A written or unwritten employment contract, agreement,
understanding, handbook, policy, or practice may provide for the pay-
ment of overtime compensation for hours worked in excess of 8 per day
or 40 per week . . . . [and] is excludable from the regular rate under
section 7(e)(5) of the Act and may be credited toward statutory overtime
payments pursuant to section 7(h) of the Act.”); see also, e.g., Ramirez v.
Home Nurse Corp., No. 17-21802-CIV, 2018 WL 318472, at *4 (S.D. Fla.
Jan. 4, 2018), appeal dismissed sub nom., No. 18-10292-AA, 2018 WL
2022628 (11th Cir. Feb. 21, 2018) (“The Fair Labor Standards Act offers
no support for [the] suggestion that because [the employer] compensated




7     Assuming all on-call hours are counted. This is addressed below.

                                    6
him using a daily shift rate, [it] did not pay him the proper overtime
premium for work performed in excess of 40 hours per week.”).

       Plaintiffs disagree, condemning what they see as the practice of
arbitrarily dividing the working day into chunks of time at separately
compensable rates to avoid paying overtime altogether. And they are
correct that, in certain circumstances, daily line-drawing is not permis-
sible. See 29 C.F.R. § 778.500(a) (The “overtime provisions of the [FLSA]
cannot be avoided by setting an artificially low hourly rate upon which
overtime pay is to be based and making up the additional compensation
due to employees by other means.”); 29 C.F.R. § 778.501(a) (decrying the
“split-day” plan, in which “the normal or regular workday is artificially
divided into two portions one of which is arbitrarily labeled the ‘straight
time’ portion of the day and the other the ‘overtime’ portion”). 8 Plaintiffs
argue that for Defendants to take advantage of the statutorily permitted
premium pay allowance there must be a contract memorializing that ar-
rangement. And as Plaintiffs point out, although they knew they were
being paid by the day, there is no evidence of an express agreement be-
tween the parties further breaking down their pay according to Defend-
ants’ daily scheme.




8      As explained above, Defendants’ payment calculation is not a tra-
ditionally offensive “split-day” plan. Using daily, rather than weekly, di-
visions for overtime is undeniably legal. See, e.g., Goulas v. LaGreca, 557
F. App’x 337, 338 (5th Cir. 2014) (per curiam) (ruling a split of the work-
day into eight hours of straight time and an additional overtime period
“did not show such an impermissible split day plan”); Parth v. Ponoma
Valley Hops. Med. Ctr., 630 F.3d 794 (9th Cir. 2010) (ruling that paying
eight hours of regular rate and four hours of overtime rate is not a split
day).

                                     7
      Such agreement is not the only way of establishing that a Kelly
system pay rate is legal. It is legal so long as the parties had an agree-
ment, understanding, or practice demonstrating that certain hours were
actually paid at an overtime premium. 29 C.F.R. § 778.202(a); see also
Bay Ridge Operating Co. v. Aaron, 334 U.S. 446, 464 (1948) (“As the reg-
ular rate of pay cannot be left to a declaration by the parties as to what
is to be treated as the regular rate for an employee, it must be drawn
from what happens under the employment contract.”); Adams v. Dep’t of
Juvenile Justice of City of New York, 143 F.3d 61, 67 (2d Cir. 1998) (If
the pay rate “was properly intended by the parties to account for both a
regular rate and an overtime rate, the contemplated arrangement is in
compliance with the FLSA.”).

      Many district courts have addressed this issue, but the Court
finds two cases especially instructive. In Seraphin v. TomKats, Inc., the
plaintiffs were paid a $200 daily rate for work lasting twelve to fourteen
hours, and the parties disputed whether that daily rate was inclusive of
an overtime premium for hours worked after eight hours. No. 11-CV-
4382-FB-LB, 2013 WL 940914, at *1 (E.D.N.Y. Mar. 11, 2013). The court
granted summary judgment for the defendants—over the plaintiffs’ ob-
jection that the defendants’ explanation was vague and shifting—and
accepted defendants’ argument that hours after the eighth were paid at
a premium rate:

      Although neither party has presented the Court with a
      signed employment agreement, defendants offer a one-
      page memorandum, titled “Movie Employee Pay Calcula-
      tion,” that describes the pay breakdown for day rate em-
      ployees. (“For Payroll Calculations Hourly Rate is Deter-
      mined based upon a 14-hour day assuming 8 hours is
      straight time and 6 hours is overtime.”). Defendants claim
      that they sent this notice to all employees around January
      2009. Plaintiff insists that he never received it and sug-
      gests that it is a fabrication. . . .

                                    8
      The factual disputes surrounding this memorandum, how-
      ever, are insufficient to create a triable issue of fact. Plain-
      tiff has not offered sufficient evidence to establish that no-
      tice was required or that the purported breakdown is a
      sham. In cases where courts have questioned the employ-
      ers’ assertions that a fixed rate included an overtime pre-
      mium, there was evidence of suspicious bookkeeping er-
      rors, evidence of backward-adjusting, a lack of evidence
      that the hourly rate was ever used, or some other evidence
      to suggest that the practice was a sham. In the present
      case, there is nothing of the sort. Plaintiff’s alleged lack of
      understanding, without any evidence to suggest an FLSA
      violation, is simply not enough to withstand summary
      judgment.

Id. at *4 (internal citations omitted).

      In Adams v. Nature’s Expressions Landscaping Inc., No. 5:16-CV-
00098-JMH, 2017 WL 4844560, at *1 (E.D. Ky. Oct. 25, 2017), the facts
were at least superficially similar, but the court reached opposite result.
A landscaping business paid its employee $160 per ten-hour day, pro-
rated to the nearest quarter-day. So, if an employee worked only seven-
and-one-half hours, his $160 per day would be prorated to three-fourths
of the total daily rate. Id. Citing express language in its contracts divid-
ing the ten-hour daily rate into regular and “overtime” pay, 9 the land-
scaping company argued it had complied with the FLSA as a matter of
law. The court disagreed:


9     For example, as the court recounted, one of the contracts at issue
stated that the employee will “receive a weekly paycheck based on
$130/day. This breaks down as follows: for the first eight hours, [em-
ployee] receives $10.40 per hour, for a total of $83.20. The next three
hours—hours worked in excess of eight per day and thus ‘overtime’—
[employer] pays [employee] $15.60 per hour, for a total of $46.80.” Ad-
ams, 2017 WL 4844560, at *7. “Added together, the regular pay ($83.20)
and overtime pay ($46.80) come to a total of $130—the same amount
[the employer] lists as [the employee’s] expected daily earnings.” Id.



                                     9
      Although similar to Seraphin, this case is distinguishable
      in at least one crucial respect. The defendant employer
      in Seraphin produced pay records to corroborate its argu-
      ment that regular and overtime rates were built in to the
      employee’s daily pay. . . .

      First, unlike in Seraphin, [the employer] has presented no
      corroborating evidence that it ever actually paid employees
      based on regular and overtime rates. Second, [the em-
      ployee’s] work during the October 2016 week suggests [the
      employer] paid him at a rate not contained in the contract.
      Indeed, the records support the claim that [the employer]
      paid [the employee] at the same hourly rate for all hours
      worked [whether or not Plaintiff was above or below the
      eight-hour threshold]. . . . This payment amount defies [the
      employer]’s explanation of its compensation scheme. . . .

      [I]f [the employer] simply prorated daily sums and paid the
      same rate even for hours worked in excess of eight per day,
      then the total sum of the employees’ weekly paychecks is
      included in the regular rate determination, the employees
      are entitled to a higher overtime rate, and [the employer]
      has not complied with the overtime requirements.

Id. at *10–*12 (emphasis in original). Based on the court’s factual un-
certainty, it denied the defendant’s motion for summary judgment. Id.
at *12.

      This case more closely matches Seraphin than Adams, but the
analysis in both supports the conclusion reached here. As in Seraphin,
neither party has presented a written employment agreement. But, as
Adams reveals, even the existence of such an agreement is not disposi-
tive, or even material, if that agreement is not adhered to by the em-
ployer. It is the actual conduct that matters. Like the plaintiffs in
Seraphin, Plaintiffs here argue that they not only did not agree to, but
were not even aware of, their overtime pay being broken down as De-
fendants say. They support this unawareness with pay stubs, which De-
fendants admit do not expressly divide the days into regular and over-
time pay. (See, e.g., Doc. 38-2.) But unlike in Adams, the records filed on

                                    10
summary judgment here demonstrate that Defendants’ alleged daily
breakdown was not arbitrarily reverse-engineered; it was put in place
to best account for the likelihood that Plaintiffs would be working more
than forty hours every week. The material fact is not whether employees
had actual knowledge of the employer’s method of paying overtime, but
whether there was a “contract, agreement, understanding, handbook,
policy, or practice,” 29 C.F.R. § 778.202(a), that provided for payment of
the same.

      There was at the least a practice of doing so here. Columbine’s
internal payroll forms, consistent with its unwavering position at depo-
sition and throughout this case, separate an employee’s hourly “regular
rate” from his hourly “OT – Pay Rate.” (See Doc. 39-10.) And as in
Seraphin, Plaintiffs do “not question the authenticity of the pay records
[or] . . . that defendants’ breakdown of the daily rate results in the exact
regular hourly rate that is listed on [their] pay records.” Seraphin, 2013
WL 940914, at *3.

      And perhaps most significantly, unlike in Adams, Plaintiffs can-
not dispute that when they worked less than the full twenty-four hours
of their shift, they were paid at the regular rate for the first eight hours
and at the overtime rate for all hours worked thereafter. (Doc. 39-4, at
65; see also, e.g., Doc. 39-9, at 5.) Defendants did not, as the defendant
in Adams did, simply pay Plaintiffs a pro-rata portion of their usual shift
pay when they worked fewer hours. Defendants’ legitimate pay practice
is reflected in paychecks, which Plaintiffs received. This effectively un-
dermines any argument that the Plaintiffs’ regular pay was something
other than what they were paid those first eight hours. This reflects a
consistent practice, accepted by Plaintiffs during their employment, of
actually paying at the divided rates consistent with Defendants’ claim.



                                    11
      Other than Plaintiffs’ suppositions of arbitrary line-drawing, they
have not provided evidence to create a legitimate factual dispute to ques-
tion that Defendants’ had an actual practice of providing overtime com-
pensation for hours worked in excess of eight per day. As the court re-
flected in Seraphin, there is here no evidence of suspicious bookkeeping
errors, evidence of backward-adjusting, a lack of evidence that the
hourly rate was ever used, or some other evidence to suggest that the
practice was a sham. Plaintiff’s alleged lack of understanding, without
any evidence to suggest an FLSA violation, is simply not enough to with-
stand summary judgment.

      Plaintiffs would have the Court hold that an employer’s method,
like the one at issue here, of paying overtime daily violates the FLSA
unless some contract establishes that arrangement. 10 It’s true that the
statutes, regulations, and cases create a regime in which a plaintiff can
prevail by showing that his purported hourly rate was a sham not actu-
ally followed by the employer or by showing that the pay he received was
contrary to the employer’s contracts or other agreements with its em-
ployees. But it’s equally true that where a legitimate practice was con-
sistently adhered to by the employer, and where an employee has no
evidence that he or she was promised something else, a daily overtime
pay scheme like the one Defendants used is permissible under the FLSA.




10     They say that the “interpretive regulation on point refers to this
kind of pay as ‘contract overtime compensation.’ 29 C.F.R. §778.202(a).”
(Doc. 93, at 3.) That is a misquote. That regulation does not refer to this
kind of pay as “contract overtime compensation.” Instead, as quoted
above, it says that a “written or unwritten employment contract, agree-
ment, understanding, handbook, policy, or practice may provide for the
payment of overtime compensation for hours worked in excess of 8 per
day or 40 per week.” 29 C.F.R. § 778.202(a).

                                    12
         The Court therefore holds—upon its review of the entire sum-
mary judgment record, the undisputed facts, and the parties’ supple-
mental briefing—that there is no genuine issue of material fact that De-
fendants paid Plaintiffs in accordance with the overtime requirements
of the FLSA for up to and including the first twenty-one hours of every
shift.

         B. Downtime

         The parties also dispute whether Defendants’ admitted practice
of not paying Plaintiffs at all for three hours of each 24-hour shift was
permissible. Defendants remain adamant that it was, calling this time
“break and/or lunch periods.” Plaintiffs’ respond that it is Defendants’
burden to prove that the hours in question are non-compensable, and
Defendants can’t meet their burden because they never clearly commu-
nicated their practice of excluding this time.

         The parties agree on the governing legal standard. “An employer
seeking to avoid application of the FLSA’s general rule that work is com-
pensable bears the burden of proving an exception.” Fowler v. Incor, 279
F. App’x 590, 598 (10th Cir. 2008). There also does not appear to be any
suggestion that there were any days in which Plaintiffs actually re-
sponded to calls for more than twenty-one hours. That is, each 24-hour
shift involved at least three hours of on-call downtime. The question is
whether that time is nonetheless compensable.

         “Whether periods of waiting for work should be compensable un-
der the FLSA is to be determined by the facts and circumstances of each
case.” Norton v. Worthen Van Serv., Inc., 839 F.2d 653, 654 (10th Cir.
1988). Courts sometimes frame the ultimate question as “whether the
employee is ‘engaged to wait’ or ‘waiting to be engaged.’” See Pabst v.


                                    13
Oklahoma Gas & Elec. Co., 228 F.3d 1128, 1132 (10th Cir. 2000) (quot-
ing Skidmore v. Swift & Co., 323 U.S.134, 137 (1944)) (internal altera-
tions omitted). Alternatively, courts ask whether the on-call time is
spent “primarily for the benefit of the employer and his business.” Ar-
mour & Co. v. Wantock, 323 U.S. 126, 132 (1944). The regulations at 29
C.F.R. §§ 785.14–22 provide some further clarity.

       Courts have considered many factors in determining whether an
employee plaintiff had use of on-call time for personal purposes: (1)
whether there was an on-premises living requirement; (2) whether there
were excessive geographical restrictions on employee’s movements; (3)
whether the frequency of calls was unduly restrictive; (4) whether a
fixed time limit for response was unduly restrictive; (5) whether the on-
call employee could easily trade on-call responsibilities (6) whether use
of a pager could ease restrictions; and (7) whether the employee had ac-
tually engaged in personal activities during call-in time. Owens v. Local
No. 169, Ass’n of W. Pulp & Paper Workers, 971 F.2d 347, 350–51 (9th
Cir. 1992), as amended (Aug. 18, 1992) (citing Armour, 323 U.S. at 134;
Norton, 839 F.2d at 655–56; Renfro v. City of Emporia, 948 F.2d 1529,
1538 (10th Cir. 1991); Brock v. El Paso Nat. Gas Co., 826 F.2d 369, 373
(5th Cir. 1987); Cross v. Arkansas Forestry Comm’n, 938 F.2d 912, 916–
17 (8th Cir. 1991)). This list is illustrative, not exhaustive. No one factor
is dispositive. Id.

       Here, when Plaintiffs were at the station, they had access to living
and sleeping quarters, including full kitchen facilities, couches, cable
TV, bathrooms, showers, and separate sleeping areas. They had time to
watch TV, make personal calls, and cook. But crucially, Plaintiffs were
not required to stay at the station. Although they always had to be pre-
pared to respond to calls, they could go shopping, go out to eat, and run
errands—sometimes, as they admit, for “a couple hours” at a time. If

                                     14
they lived close enough to the station, Plaintiffs could even “run home
to get some food or to get a phone charger or something.” When asked
whether there was any requirement that he stay at the station during
his 24-hour shift, Mr. Nitzkorski testified that he was only required to
be there after midnight. (Doc. 52-2, at 28.) And Mr. Gros testified that,
on average, he had more downtime than actual work time and, over the
course of some weeks, he might not have to respond to any calls at all.
(Doc. 38-5, at 7.) In short, as Plaintiffs themselves argue, there “is no
dispute of material fact as to the fact that [they] did have some ‘down
time’ during their shifts.” (Doc. 39, at 10.)

       Again, in Plaintiffs own words, the “dispute is a legal one, i.e.
whether as a matter of law that time is compensable or not.” (Id.) And
in the Tenth Circuit, the established law is that employees “‘should not
be compensated for being on call’ when they are free to leave their em-
ployer’s premises and to pursue personal activities.” Boehm v. Kansas
City Power & Light Co., 868 F.2d 1182, 1184 (10th Cir. 1989) (citing
Norton, 839 F.2d at 655). In Robillard v. Board of County Commissioners
of Weld County, this Court, relying on Boehm, dismissed an FLSA claim
seeking additional pay for time spent on-call as a medical investigator.
No. 11-CV-03180-PAB-KMT, 2012 WL 4442822, at *2 (D. Colo. Sept. 26,
2012). In that case, the plaintiff had sued for overtime, alleging that he
received a certain amount of case-related calls during each of his 24-
hour on-call shifts. Id. at *4. But with this information alone, the Court
could not decipher to what extent those calls required the plaintiff to
actually work, much less whether that work resulted in labor in excess
of forty hours per week, as to trigger his right to FLSA overtime. Id.

       Plaintiffs are correct that Defendants carry the burden on this
issue, but Defendants have done so. Even if it was never expressly told



                                     15
to Plaintiffs that three of their shift hours would be unpaid, an “ap-
praisal of [the parties’] practical construction of the working agreement
by [their] conduct,” 29 C.F.R. § 785.14, demonstrates that Plaintiffs
spent large portions of time waiting to be engaged. As in Robillard, the
Court cannot locate any facts supporting that Plaintiffs did not have at
least three hours per day during which they were “free to leave their
employer’s premises and to pursue personal activities.” Boehm, 868 F.2d
at 1184. The Court therefore holds, on the factual record submitted by
both parties in their motions for summary judgment, that Defendants’
exclusion of three hours per day as non-compensable time did not violate
the FLSA.

                             CONCLUSION

      For the foregoing reasons, partial summary judgment is
GRANTED for Defendants. Plaintiffs’ FLSA claims are DISMISSED
WITH PREJUDICE. Plaintiffs’ motion in limine (Doc. 88) is DENIED
AS MOOT. The remaining claims all sound in state law, and the Court
declines to exercise jurisdiction over them. See Bauchman v. West High
Sch., 132 F.3d 542, 549 (10th Cir. 1997). The CWCA claims are DIS-
MISSED WITHOUT PREJUDICE to Plaintiffs’ right to re-file them
in a court of appropriate jurisdiction. This case shall be closed.




      Dated: March 16, 2020.             BY THE COURT:



                                         _______________________
                                         Daniel D. Domenico
                                         United States District Judge




                                    16
